CLEMENS, Acting Presiding Judge.
This appeal was taken pro se from an order of the Circuit Court. Plaintiff McClain represented herself and claimed to represent others owning property near a housing project on Forest Park Boulevard. The city’s building commissioner had granted a building permit to the developers of the housing project and plaintiff appealed to the Board of Adjustment. There plaintiff argued violations of two city ordinances in the building plans by failing to afford adequate parking facilities and a sufficient rear yard. The Board of Adjustment reviewed the record, conducted a hearing and affirmed the building commissioner’s issuance of the permit.
Plaintiff then sought review by the Circuit Court, seeking a new hearing and a clarification of the Board’s decision. The Circuit Court reviewed the record and affirmed the action of the Board.
Our examination of the record shows plaintiffs did not serve notice of their petition for review on the holders of the building permit, as required by § 536.110, RSMo.1969, V.A.M.S. Such failure to comply with the statutory procedure is a jurisdictional defect. State v. Stanton, 311 S.W.2d 137[2] (Mo.App.1958). The trial court thus had no jurisdiction to enter any order. State ex rel. Day v. County Court of Platte County, 442 S.W.2d 178 (Mo.App.1969).
The decision of the Circuit Court affirming the order of the Board of Adjustment is reversed, with directions to dismiss plaintiff’s petition.
McMILLIAN and GUNN, JJ„ concur.